Citation Nr: 0020449	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-44 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1990 to November 1995, including 11 weeks in Somalia.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which, in part, denied service 
connection for a bilateral knee disorder.  The Board remanded 
the case, in July 1999, for additional development on this 
issue; the RO has now returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO to the extent required.

2.  The evidence does not establish that the appellant 
currently has any disability of either knee that is related 
to service.    

3.  The appellant has submitted no evidence showing any 
continuing or existing right knee or left knee pathology that 
is related to service, nor has he submitted any evidence 
showing a current diagnosis or treatment for any right knee 
or left knee disorder.

4.  The appellant has not submitted medical evidence of any 
nexus between any existing knee disorder and any disease or 
injury incurred during service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a right knee disorder or for 
a left knee disorder.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability alleged to 
have been incurred in service, there must be identifiable 
manifestations of a disease or permanent effects of an 
injury.  In other words, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service there are required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The threshold question with regard to any claim for service 
connection is whether it is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant as they require 
medical expertise and he is not shown to have such expertise.

Statements submitted by the appellant reflect that he claims 
that his current knee disorder is related to his in-service 
experiences, including parachute jumps, and there is evidence 
that he was awarded a Parachutist Badge.  Review of the 
service medical records does not reveal that the appellant 
ever sought medical treatment for either a right knee problem 
or a left knee problem.  The appellant did report on his 
August 1995 separation report of medical history that he had 
problems with his knees, including a tricky knee.  He further 
stated that his left knee went out during physical training, 
causing him to fall to the ground and that it was not as bad 
since being on profile.  (The Board notes that the appellant 
had been placed on a no running, jumping or sports profile in 
May 1995 due to his right foot disability.)  However, the 
report of the service separation physical examination did not 
include any findings pertinent to the knee joints.  The lower 
extremities were noted to be normal.

The appellant underwent a VA joints examination in April 
1996.  He complained of his left knee giving way when he 
pivoted; he stated that this condition had been occurring for 
three years.  The appellant denied swelling and locking of 
the left knee, but reported that the knee ached after 
strenuous exercise.  He also stated that his right knee was 
asymptomatic.  On physical examination, there was no evidence 
of atrophy in the lower extremities and no motor or sensory 
deficit was detected.  The left knee demonstrated no swelling 
or edema.  Range of motion included full extension and 145 
degrees of flexion.  No retropatellar crepitation was 
demonstrated.  The examiner was unable to sublux the patella 
laterally with the knee flexed at 30 degrees.  The collateral 
ligaments were stable to varus and valgus stress.  There was 
no tenderness over the joint lines.  The anterior drawer 
tests and the Lachman tests were positive.  The McMurray 
maneuver was negative.  The examiner rendered a clinical 
impression that there was no objective evidence of pathology 
in the left knee.  Radiographic examination of the left knee 
revealed no osseous or articular abnormalities.

Post-service medical records reveal that the appellant sought 
medical treatment at a VA facility in January 1996; he 
complained of his left knee giving way.  He denied any pain 
or aching in the knee and he denied any problems walking.  He 
said that if he turned strangely the knee would give way.  On 
physical examination of the appellant's extremities, no edema 
was noted and the appellant demonstrated full range of knee 
motion bilaterally without pain.  The appellant subsequently 
complained of his left knee being worse in May 1995; on 
physical examination the extremities demonstrated no edema 
and the appellant had mild pain with range of motion of the 
left knee.  No joint clicks were observed.  In September 
1997, the appellant sought treatment for complaints of knee 
problems; he reported having been told by a local medical 
doctor that he had cartilage damage.  On physical 
examination, no edema was observed and motor testing was 5/5 
bilaterally.

The appellant underwent a VA medical examination in November 
1998.  He complained of bilateral knee pain.  On physical 
examination, the appellant's gait and station were normal.  
Straight leg raises were negative.  The knees were nontender 
and there was questionable anterior posterior laxity noted on 
the drawer sign.  Active range of motion was zero to 135 
degrees and there was mild discomfort noted during passive 
flexion and extension bilaterally.  Crepitus was felt in the 
retropatellar area bilaterally.  Radiographic examination 
revealed no significant findings.  The examiner gave an 
impression of chronic bilateral knee pain with questionable 
anterior posterior laxity, but was unable to state with any 
certainty what would be the etiology of the knee pain.

In July 1999, the RO sent a letter to the appellant and asked 
him to provide information concerning any medical treatment 
he had received for his knees.  He was also asked to provide 
information about any employment or insurance physicals he 
may have undergone after his separation from service.  The 
appellant did not respond to the RO's request for 
information.

The appellant underwent another VA joints examination in 
November 1999; the examiner reviewed the claims file.  The 
appellant reported that his left knee had given way when he 
pivoted after a parachute jump in 1993; he complained of 
aching pain in the left knee after prolonged standing and 
prolonged walking, as well as stiffness after extended 
activity that was relieved by walking.  The appellant 
reported minimal pain and stiffness in his right knee.  On 
physical examination, there was no evidence of swelling, 
effusion, quadriceps atrophy, patellar instability or 
retropatellar crepitation in either knee.  Range of motion in 
each knee included full extension and 145 degrees of flexion.  
The appellant demonstrated a normal gait.  The ligaments were 
stable to varus and valgus stress.  No tenderness was 
observed.  The anterior drawer tests and the Lachman tests 
were positive.  Radiographic examination of the knees 
revealed no narrowing or the articular cartilage, osteophyte 
formation, fracture, dislocation or destructive lesion.  The 
examiner stated that the appellant failed to report for two 
MRI appointments.  He also stated that the appellant's 
physical examination of the knees was essentially normal.  On 
the basis of the history, physical examination and x-ray 
results, the examiner stated that he could not make an 
objective diagnosis of left knee pathology.  He opined that 
it was more likely than not that the appellant did not injure 
his left knee by parachute jumping.

As previously noted, evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
evidentiary assertions that he suffered from chronic knee 
pathology in-service are beyond the competence of the 
appellant.

Also as previously noted, where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107(a).  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)); see also 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (laypersons are 
not competent to offer medical opinions and, therefore, those 
opinions cannot serve as the basis for a well-grounded 
claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  This means that competent medical evidence to the 
effect that the claim is possible or plausible is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant 
does not meet this burden by merely presenting his lay 
opinion because he is not a medical health professional and 
his opinion does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The same is 
true of a claimant's representative.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for any 
diagnosed pathology of either knee.  The existence of a left 
knee disorder or a right knee disorder has not been shown by 
competent evidence.  The appellant has not provided any 
medical evidence, except his own opinion to establish that he 
currently suffers from a bilateral knee disorder that is 
related to service, but his statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Furthermore, the appellant allegedly suffers from pain and 
stiffness after prolonged activity.  The Court has recently 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The appellant has not provided any medical evidence that 
would suggest or establish that he suffers from any right or 
left knee disability and again, as indicated above, his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).  The veteran has the burden 
to bring evidence to render plausible that an underlying 
disability, which can account for symptoms alleged, currently 
exists or that the symptoms themselves are medically 
verifiable and constitute disabilities for which he is 
claiming service connection in order to establish a well 
grounded claim.

There is no medical evidence in this case which indicates 
that the appellant incurred a knee injury or otherwise 
suffered from any diagnosed knee pathology in-service or that 
the appellant currently suffers from any diagnosed knee 
pathology or that there is a service relationship to any 
alleged knee condition, and such would be required to make 
the claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Furthermore, a claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In this case, there is no medical evidence of 
record that demonstrates the existence of any right or left 
knee pathology.  There is no medical evidence of record that 
indicates that the stiffness and pain complained of by the 
appellant constitute clinical pathology or a disability, as 
opposed to merely subjective symptomatology.  Thus, the claim 
for service connection for a bilateral knee disorder  must be 
denied as not well grounded.  

Where there is no medical evidence demonstrating that the 
claimed disorder currently exists, the claim is not well 
grounded.  See Montgomery v. Brown, 4 Vet. App. 343 (1993).  
Because the appellant's claim is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its May 1996 rating decision and in its 
August 1996 Statement of the Case (SOC) in which the 
appellant was informed that his service medical records were 
negative for any clinical evidence of any bilateral knee 
pathology and that his current medical records were devoid of 
any current diagnosis of knee pathology.  Thus, the Board 
concludes that the notice required in Robinette has been 
satisfied.  Moreover, there is no indication that there are 
any available records that if obtained, would make the claim 
well grounded.


ORDER

A well-grounded claim for entitlement to service connection 
for a bilateral knee disorder not having been submitted, that 
claim is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

